Citation Nr: 0008849	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-37 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of lumbar strain, currently evaluated as 10 
percent disabling.  

2.  Entitlement to service connection for a chronic bilateral 
upper extremity disability to include arm and hand numbness.  

3.  Evaluation of left tibial stress fracture residuals, 
currently evaluated as 10 percent disabling.  

4.  Evaluation of left ankle fracture residuals, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, Alabama 



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1983 to 
December 1993.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1994 rating 
decision of the Montgomery, Alabama, Regional Office (RO) 
which established service connection for left tibial stress 
fracture residuals and left ankle fracture residuals; 
assigned noncompensable evaluations for those disabilities; 
and denied service connection for a back disorder and a 
chronic bilateral upper extremity disorder to include arm and 
hand numbness.  In April 1997, the Board remanded the 
veteran's claims to the RO for further development of the 
record.  

In October 1998, the RO granted service connection for lumbar 
strain; assigned a 10 percent evaluation for that disability; 
and increased the evaluations for left tibial stress fracture 
residuals and left ankle fracture residuals from 
noncompensable to 10 percent disabling.  The veteran has been 
represented throughout this appeal by the Alabama Department 
of Veterans Affairs.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected lumbar 
spine, left tibial, and left ankle disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to increased evaluations.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issues are 
styled.  In reaching the determinations below, the Board has 
considered whether staged ratings should be assigned and 
concludes that the disabilities addressed have not 
significantly changed and uniform ratings are appropriate.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his lumbar spine, left tibial, and 
left ankle disabilities to the Department of Veterans Affairs 
(VA) Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition 


of the veteran's appeal.  

2.  The veteran's lumbar strain has been shown to be 
productive of no more than moderate limitation of motion of 
the lumbar spine with pain, and minimal lumbar marginal 
osteophytosis.  

3.  A chronic bilateral upper extremity disability was not 
objectively manifested during active service or at any time 
thereafter.  

4.  The veteran's left tibial stress fracture residuals have 
been shown to be manifested by left leg pain, healed fracture 
residuals, and no evidence of tibial malunion or nonunion.  

5.  The veteran's left ankle fracture residuals have been 
shown to be manifested by well-healed distal left fibular 
fracture residuals; left ankle pain associated with strenuous 
activity; and moderate limitation of motion of the joint.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for lumbar 
strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5292 (1999).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic bilateral 
upper extremity disorder to include arm and hand numbness.  
38 U.S.C.A. § 5107 (West 1991).  

3.  The criteria for an evaluation in excess of 10 percent 
for left tibial stress fracture residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (1999).  

4.  The criteria for an evaluation in excess of 10 percent 
for left ankle fracture residuals have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.10, 4.14, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5262, 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lumbar Spine 

A.  Historical Review

A November 1985 naval treatment record conveys that the 
veteran complained of low back pain.  On examination, the 
veteran exhibited low back spasms.  Clinical documentation 
from Providence Hospital dated in October 1991 indicates that 
the veteran was involved in a motor vehicle accident and 
subsequently complained of back pain.  The report of a May 
1994 VA examination for compensation purposes notes that the 
veteran was diagnosed with chronic low back pain.  A 
September 1994 VA X-ray study of the lumbar spine revealed 
minimal marginal osteophytes.  Undated treatment records from 
Nancy Edwards, R.P.T., received in April 1998 state that the 
veteran complained of back pain.  He was noted to have 
undergone a February 1997 lumbar laminectomy for two 
herniated nucleus pulposus.  The report of a September 1997 
VA examination for compensation purposes indicate that the 
veteran was diagnosed with chronic low back pain and 
post-operative L5-S1 ruptured disc residuals including L5-S1 
microdiscectomy residuals.  In October 1998, the RO granted 
service connection for lumbar strain and assigned a 10 
percent evaluation for that disability.  

B.  Evaluation 

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent disability evaluation requires severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  A 
10 percent disability evaluation is warranted for lumbosacral 
strain where there is characteristic pain on motion.  A 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  Where there 
is a question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At an April 1994 VA examination for compensation purposes, 
the veteran complained of chronic low back pain which was 
exacerbated by prolonged sitting, standing, and walking; 
lifting; and bending.  On examination, the veteran exhibited 
a range of motion of flexion to 90 degrees, extension to 30 
degrees, and bilateral lateral bending to 30 degrees and no 
definite muscle spasm.  At the May 1994 VA examination for 
compensation purposes, the veteran complained of chronic back 
pain and aches.  On examination, the veteran exhibited mild 
lower back stiffness.  The veteran was diagnosed with chronic 
low back pain.  A September 1994 VA X-ray study of the lumbar 
spine revealed minimal lumbar marginal osteophytosis.  

At the September 1997 VA examination for compensation 
purposes, the veteran complained of chronic low back pain.  
He reported that he had been diagnosed with a L5-S1 disc 
rupture and subsequently underwent a lumbar microdiscectomy 
in February 1997.  On examination, the veteran exhibited a 
range of motion of the lumbar spine of forward flexion to 45 
degrees, extension to 20 degrees, and bilateral lateral 
flexion to 20 degrees with pain on extremes of motion; 
bilateral lumbar paravertebral tenderness to palpation; and 
no muscle spasm.  Impressions of chronic low back pain with a 
history of low back injury and L5-S1 microdiscectomy 
residuals were advanced.  

Undated treatment records from Nancy Edwards, R.P.T., 
received in April 1998 reflect that the veteran complained of 
back pain, "stiffness," "pressure," slowed movements, and 
weakness.  He stated that prolonged walking exacerbated his 
low back "pressure."  On examination, the veteran exhibited  
"mild limitations in all motions [of the lumbar spine] but 
especially flexion and extension, [right] buttock and leg 
pain significantly and consistently increase with forward 
flexion."  Ms. Edwards commented that the veteran 
"complains of increased low back pain following several 
hours of maximum effort testing."  She observed that 
walking, lifting, climbing, bending, crouching, kneeling, 
pushing, pulling, carrying, and standing increased the 
veteran's low back pain.  In an April 1998 written statement, 
the veteran advanced that he experienced constant low back 
and leg pain and headaches associated with his 
service-connected disabilities.  

Clinical documentation from Brian A. Kick, D.C., dated in 
January 1999 conveys that the veteran exhibited a range of 
motion of the lumbar spine of flexion to 45 degrees with 
pain, extension to 44 degrees, right lateral flexion to 40 
degrees, and left lateral flexion to 30 degrees and absent 
bilateral patellar deep tendon reflexes.  

In a May 1999 written statement, the veteran advanced that he 
experienced chronic low back pain associated with "narrowing 
of the canal," muscle spasms, and headaches.  He believed 
that his service-connected lumbar spine disability picture 
warranted assignment of a 20 percent disability evaluation.  

The Board has weighed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
has been diagnosed with both service-connected chronic low 
back strain and nonservice-connected post-operative 
lumbosacral degenerative disc disease and L5-S1 
microdiscectomy residuals.  No physician has delineated 
whether the veteran's current limitation of motion and other 
non-neurological symptoms are attributable to his 
service-connected lumbar strain or rather to his 
nonservice-connected post-operative lumbosacral disability.  
Therefore, the Board will consider the veteran's current low 
back non-neurological symptomatology as arising from his 
service-connected lumbar strain.  

The veteran has been shown to exhibit moderate limitation of 
motion of lumbar spine with pain, paravertebral tenderness, 
and minimal marginal lumbar osteophytosis.  While the veteran 
advanced that he experienced lumbar muscle spasm, such spasm 
was not been objectively demonstrated.  The Board concludes 
that the observations of competent professionals are more 
probative than the veteran's subjective statements.  The 
veteran asserts on appeal that a 20 percent evaluation is now 
warranted for his service-connected lumbar spine disability.  
The record supports his contention and merits assignment of 
the requested evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The clinical findings 
establish that the veteran has moderate lumbar spine 
limitation of motion with pain.  A factor in the 
determination whether an evaluation in excess of 20 percent 
is warranted is the presence or absence of painful motion or 
weakness.  Although the examiners have documented painful 
motion of the lumbar spine, the functional impairment has 
never been described as severe.  In fact, the evidence tended 
to establish that the pain was at the extremes of motion.  
Therefore, the veteran's actual limitation of motion and 
functional limitation due to pain appear to be equal.  This 
tends to establish the absence of severe functional 
impairment due to any factor.  Ms. Edward's evaluation 
disclosed that the veteran could perform several hours of 
maximum effort testing.  This fact establishes that he 
retains strength albeit with increased pain.  Similarly, his 
ability to perform hours of maximum effort testing tends to 
establish that he does not have excess fatigability.  The 
clinical record does not reflect that the veteran experiences 
severe weakness.  In the absence of severe limitation of 
motion or the functional equivalent of severe lumbar 
limitation of motion; severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position; or abnormal mobility on forced motion, the 
Board concludes that an evaluation in excess of 20 percent is 
not warranted.  Accordingly, a 20 percent evaluation for 
lumbar strain is granted.  

In regard to the allegation of headache, no professional has 
attributed such complaint to a service-connected disability.  
The veteran's own opinion is not competent and is accorded no 
probative value.


II.  Chronic Bilateral Upper Extremity Disability

A.  Service Connection

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Court of 
Appeals for the Federal Circuit held that the VA has a duty 
to assist only those claimants who have established 
well-grounded claims.  The Court has clarified that the VA 
cannot assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denial and the deficiencies in the record.  

An October 1997 Social Security Administration (SSA) request 
for information notes that the veteran had applied for SSA 
benefits.  In reviewing a similar factual scenario, the Court 
has clarified that:  

Once a claimant has submitted a 
well-grounded claim, the Secretary has a 
duty to assist the claimant "in 
developing the facts pertinent to the 
claim." 38 U.S.C. § 5107(a).  Included 
in this duty is the responsibility of VA 
to obtain any relevant records from the 
Social Security Administration (SSA).  
See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  However, the duty to 
obtain SSA records, as incorporated 
within the duty to assist, is not 
triggered until the appellant has 
submitted a well-grounded claim.  Voerth 
v. West, 13 Vet. App. 117, 121 (1999).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system becomes manifest to 
a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (1999).  

At his February 1983 physical examination for service 
entrance, the veteran reported that he had sustained a left 
wrist fracture at the age of 15.  The examiner identified no 
upper extremity abnormalities.  The remainder of the 
veteran's service medical records make no reference to a 
bilateral upper extremity disability.  

An April 1994 X-ray study of the hands from Singing River 
Radiology Group was reported to be normal.  At the April and 
May 1994 VA examinations for compensation purposes, the 
veteran complained of bilateral handgrip weakness since 1993; 
hand weakness, numbness, tingling, "drawing," and color 
changes; an inability to open his closed fists; bilateral 
elbow pain and numbness; and bilateral wrist pain and 
numbness.  On general medical examination, the veteran 
exhibited no neurologic abnormalities.  On orthopedic 
evaluation, the VA physician reported that the veteran could 
make a good fist with each hand and satisfactory oppose his 
thumbs and fingers.  He exhibited intact hand sensation, 
bilaterally; 2+ radial pulses; and a negative Tinel's sign.  
An impression of "possible carpal tunnel syndrome, both 
hands" was advanced.  On neurologic evaluation, the veteran 
exhibited normal sensation to pinprick "except questionable 
decrease to pinprick over the left forearm medially and the 
left lower extremity, but not in [a] dermatomal pattern;" a 
negative Tinel's sign; and no significant upper extremity 
weakness.  An impression of "[ruleout] carpal tunnel 
syndrome" was advanced.  The VA examiner recommended that 
the veteran be afforded electromyographic and nerve 
conduction studies of the upper extremities.  

In his September 1994 notice of disagreement, the veteran 
conveyed that he had limited use of and lacked strength in 
his hands.  He advanced that his hands curled up when "the 
blood stops circulating."  

In his January 1995 substantive appeal, the veteran advanced 
that his hands were numb and puffy.  He stated that his blood 
ceased to properly circulate when he was asleep.  A January 
1995 VA X-ray study of the hands notes that the veteran 
complained of bilateral hand paresthesia.  Both hands were 
reported to be within normal limits.  

At the September 1997 VA examination for compensation 
purposes, the veteran complained of bilateral hand pain and 
paresthesia; bilateral handgrip weakness; and bilateral elbow 
pain of four to five years' duration.  He reported that his 
hands "'drew up' as if the circulation had left them."  He 
denied any history of neck or upper extremity trauma.  The 
orthopedic examiner observed that the veteran was able to 
make a good fist and to satisfactorily oppose his thumbs and 
fingers.  On neurologic evaluation, the veteran exhibited 
full and equal upper extremity strength; full and equal upper 
extremity peripheral pulses; non-tender ulnar nerves; and "a 
subjective hypesthesia to pinprick in both upper extremities 
from the palms up to the neck which followed neither a 
dermatomal nor peripheral nerve distribution."  The VA 
physician commented that "the veteran has some subjective 
complaints suggestive of a neuropathy although I cannot 
objectively document this on examination."  

A December 1997 letter from the veteran to United States 
Representative Sonny H. L. Callahan states that his current 
disabilities were the result of his multiple inservice motor 
vehicle accidents.  VA electromyographic and nerve conduction 
studies of the upper extremities dated in January 1998 reveal 
"no objective or electrodiagnostic evidence for peripheral 
neuropathy or nerve root compression."  

Undated documentation from Nancy Edwards, R.P.T., received in 
April 1998 reflects that the veteran exhibited decreased 
sensation to "sharp/dull" over the volar aspects of the 
hands and reduced bilateral handgrip strength.  An April 1998 
letter from the veteran to United States Representative Sonny 
H. L. Callahan states that he experienced hand numbness 
associated with "the injuries suffered during my tour duty 
in the Marines."  

In a May 1999 written statement, the veteran advanced that 
carpal tunnel syndrome became manifest within three months of 
service separation.  While acknowledging that he had received 
no treatment for the claimed disability during active 
service, the veteran conveyed that he had been treated within 
one year of service separation.  He stated that he had been a 
legal administrator during active service and his duties 
required constant typing and other use of his hands.  

The veteran's service medical records and post-service 
clinical documentation of record do not establish that he has 
been diagnosed with a chronic upper extremity disability.  
While post-service impressions of carpal tunnel syndrome were 
advanced, a firm diagnosis was never established.  Rather, 
the examiners noted the impressions in terms of to rule out 
and possible carpal tunnel syndrome.  Such equivocal 
impressions do not give rise to the presence of either a 
diagnosis or confirmation of a disability.  The most recent 
neurologic evaluations and diagnostic studies of record 
revealed no objective evidence of carpal tunnel syndrome or 
other chronic upper extremity neurologic disability.  In the 
absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Indeed, the veteran's claim is supported solely by his 
accredited representative's and his own statements on appeal.  
The Court has held that lay assertions of medical causation 
do not constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or the 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The veteran was not diagnosed with a chronic bilateral upper 
extremity disorder during active service or at the most 
recent VA examination of record.  At best, examiners have 
noted the veteran's complaints and have raised a suspicion of 
a diagnosis.  However, a firm diagnosis has never been 
established.  Therefore, the Board concludes that the 
veteran's claim for service connection is not well-grounded.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  

B.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  


III.  Left Tibial Stress Fracture Residuals

A.  Historical Review

A November 1986 naval medical board report states that the 
veteran exhibited a non-tender palpable bony prominence over 
the left proximal medial tibia; tenderness "further down the 
diaphysis of the tibia;" and radiological evidence of a 
well-formed callus in the proximal and medial tibia.  The 
veteran was diagnosed with a chronic left tibial stress 
reaction.  The report of the May 1994 VA examination for 
compensation purposes relates that the veteran complained of 
left leg pain and stiffness.  On examination, the veteran 
exhibited a normal gait and tenderness to palpation over the 
medial left tibial border.  An impression of symptomatic left 
tibial stress fracture residuals was advanced.  In July 1994, 
the RO established service connection for left tibial stress 
fracture residuals and assigned a noncompensable evaluation 
for that disability.  In October 1998, the RO increased the 
evaluation for left tibial fracture residuals from 
noncompensable to 10 percent.  

B.  Evaluation 

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).  
The average normal range of motion of the knees is from 0 to 
140 degrees.  The average normal range of motion of the ankle 
is dorsiflexion from 0 to 20 degrees and plantar flexion from 
0 to 45 degrees.  38 C.F.R. § 4.71 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R.§ 4.14 (1999).  

In his September 1994 written statement notice of 
disagreement, the veteran advanced that his left tibial 
stress fracture residuals were manifested by left leg pain 
and limited use of his left leg.  In his January 1995 
substantive appeal, the veteran conveyed that his left tibial 
stress fracture residuals were exacerbated by prolonged 
periods of physical activity.  After such activity, his left 
leg swelled and the swelling, in turn, stopped the blood 
circulation in his leg and caused "cracking" of the 
extremity.  

At the September 1997 VA examination for compensation 
purposes, the veteran complained of left tibial pain 
associated with prolonged periods of physical activity.  On 
examination, the veteran exhibited "a focal area of 
tenderness along the medial tibial border of the [left] 
proximal tibia" a prominence compatible with callus 
formation; a full and normal range of motion of the left knee 
of 0 to 140 degrees; and a range of motion of the left ankle 
of dorsiflexion to 10 degrees and plantar flexion to 40 
degrees.  The examiner commented that:

As far as limitation of activity opposed 
by the fracture residuals, in general, 
increased levels of physical activity 
such as bicycling, swimming, or other 
sports-related activities such as running 
or basketball would cause increased pain.  
I see no evidence of weakness or further 
absence of functional limitation in the 
left leg and ankle at this time.  

A September 1997 X-ray study of the left tibia from Hal 
Moore, M.D., revealed no bony abnormalities.  

In his April 1998 written statement, the veteran related that 
he experienced chronic leg pain which occasionally became 
extreme in nature and prohibited him from doing the simplest 
of tasks.  In his May 1999 written statement, the veteran 
advanced that he believed that a 20 percent evaluation was 
warranted for his left tibial stress fracture residuals as he 
had a service-connected left ankle disability.  

The Board has conducted a careful longitudinal review of the 
record.  The veteran's left tibial fracture residuals have 
been shown to be manifested by left leg pain; tenderness over 
the prior fracture site; and no current radiological findings 
consistent with tibial malunion or nonunion.  The VA examiner 
at the September 1997 VA examination for compensation 
purposes noted that, while increased physical activity would 
exacerbate the veteran's left leg pain, there were no 
clinical findings reflecting that the pain resulted in any 
additional weakness or functional impairment.  No current 
left knee impairment has been documented.  The veteran has 
some limitation of motion of the left ankle.  The veteran has 
asserted that his current service-connected left ankle 
disability supports assignment of 20 percent evaluation for 
his left tibial stress fracture residuals under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262.  As 
the veteran is currently in receipt of a compensable 
evaluation for his left ankle disability under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5271, the assignment of 
an increased evaluation based upon current left ankle 
impairment would constitute the evaluation of the same 
disability under two separate diagnostic codes which is 
prohibited by 38 C.F.R.§ 4.14 (1999).  In the absence of 
tibial malunion or nonunion, the Board finds that the current 
10 percent evaluation adequately reflects the veteran's 
current left tibial disability picture.  

The Board is aware that the veteran is competent to enter 
complaints.  However, his allegations of severe disability 
are refuted by the medical evidence.  The objective evidence 
reflects that there is minimal functional impairment, 
including when performing vigorous physical activity.  We 
conclude that the objective evidence is more probative of the 
degree of the veteran's impairment and there is no doubt to 
be resolved.

IV.  Left Ankle Fracture Residuals 

A.  Historical Review

The reports of the April and May 1994 VA examinations for 
compensation purposes indicate that the veteran complained of 
left ankle pain and swelling.  The veteran was noted to have 
sustained a September 1993 inservice left ankle fracture.  On 
examination, the veteran exhibited a normal gait; a range of 
motion of the left ankle of dorsiflexion to 10 degrees and 
plantar flexion to 40 degrees; tenderness to palpation over 
the anterior talofibular ligament; and no swelling.  An 
impression of a "history of left ankle 
fracture-symptomatic" was advanced.  In July 1994, the RO 
established service connection for left ankle fracture 
residuals and assigned a noncompensable evaluation for that 
disability.  

A September 1994 VA X-ray study of the left ankle revealed 
findings consistent with a "healing/healed oblique fracture 
of the distal left fibula."  In October 1998, the RO 
increased the evaluation for the veteran's left ankle 
fracture residuals from noncompensable to 10 percent.  
 
B.  Evaluation 

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  A 30 percent evaluation requires marked knee or 
ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1999).  Moderate limitation of motion of either ankle 
warrants a 10 percent disability evaluation.  A 20 percent 
disability evaluation requires marked limitation of motion.  
38 C.F.R. Part 4, Diagnostic Code 5271 (1999).  The average 
normal range of motion of the knees is from 0 to 140 degrees.  
The average normal range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 45 degrees.  38 C.F.R. § 4.71 (1999).  

In his September 1994 notice of disagreement, the veteran 
advanced that his left ankle fracture residuals prevented him 
from walking and standing for prolonged periods of time; 
running and swimming; and playing basketball and tennis.  In 
his January 1995 substantive appeal, the veteran related that 
his left ankle stiffened while he slept and after he sat for 
a prolonged period of time.  He stated that his left ankle 
pain interfered with his ability to swim and necessitated his 
constant use of Motrin, an analgesic medication.  

At the September 1997 VA examination for compensation 
purposes, the veteran complained of left ankle pain and 
swelling which was exacerbated by prolonged weight-bearing 
and physical activity.  On examination, the veteran exhibited 
an unremarkable gait; a range of motion of the left ankle of 
dorsiflexion to 10 degrees and plantar flexion to 40 degrees; 
some tenderness to palpation over the lateral aspect of the 
ankle; and no joint swelling.  The examiner commented that:

As far as limitation of activity opposed 
by the fracture residuals, in general, 
increased levels of physical activity 
such as bicycling, swimming, or other 
sports-related activities such as running 
or basketball would cause increased pain.  
I see no evidence of weakness or further 
absence of functional limitation in the 
left leg and ankle at this time.  

The veteran's left ankle fracture residuals have been shown 
to be manifested by pain, well-healed fracture residuals; a 
loss of 10 degrees of dorsiflexion; and a loss of 5 degrees 
of plantar flexion.  The veteran has been noted to have an 
unremarkable gait.  The Board finds that the veteran's 
complaints of left ankle pain associated with prolonged and 
strenuous physical activities including sports are credible.  
In light of his complaints and the recent examination 
findings, the veteran's left ankle fracture residuals are 
productive of at least minimal functional loss of motion of 
the left ankle meriting the current 10 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

A factor in the determination whether to award an evaluation 
in excess of 10 percent is the presence or absence of marked 
functional impairment of left ankle motion.  Although the 
examiners have documented painful motion, the pain has never 
been described as marked or severe.  The functional 
impairment due to pain has not been described as marked or 
severe.  This tends to establish the absence of any factor 
that would be productive of significant functional 
impairment.  The clinical record does not reflect that the 
veteran experiences marked or severe left ankle pain or 
weakness.  In fact, the record establishes an unremarkable 
gait pattern.  His gait reflects a normal functional use.  
There is no indication of more motion than normal, excess 
fatigability, significant weakness or significant limitation 
of motion or function.  In the absence of marked actual or 
functional left limitation of motion of the left ankle or 
malunion or nonunion of the left fibula, the Board concludes 
that an evaluation in excess of 10 percent for left ankle 
fracture residuals is not warranted.  



ORDER

A 20 percent evaluation for lumbar strain is granted subject 
to the laws and regulations governing the award of monetary 
benefits.  Service connection for a chronic bilateral upper 
extremity disorder to include arm and hand numbness is 
denied.  An increased evaluation for left tibial stress 
fracture residuals is denied.  An increased evaluation for 
left ankle fracture residuals is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 
- 21 -


- 1 -


